Exhibit 10.14

Description of the 2015 Performance Incentive Program

The Compensation Committee of Ancestry.com LLC approved financial performance
objectives under the Ancestry.com LLC Performance Incentive Program to serve as
the basis for determining the Company-wide bonus pool to be paid under the
program for 2015.

The Compensation Committee confirmed that two corporate performance measures are
to be used in calculating the pool for awards for 2015: revenue and adjusted
EBITDA. The two measures will be weighted equally. No bonus pool will be created
if performance is below either 94% of target adjusted EBITDA or 97% of target
revenue. The maximum bonus pool would be created upon attainment of both 106% of
the EBITDA target or greater and 103% of the revenue target or greater.
Performance between the minimum and maximum is determined pursuant to a matrix
of bonus pool amounts. Adjusted EBITDA would be defined as net income (loss)
plus net interest (income) expense; income tax expense; non-cash charges
including depreciation, amortization, impairment of intangible assets and
stock-based compensation expense; and other (income) expense.

Individual payments made from the pool to each participant in the 2015
Performance Incentive Program, including the named executive officers, would be
based on each participant’s target bonus percentage of salary, as such amount
may be adjusted by (1) the achievement of individual performance goals,
(2) individual performance ratings, (3) business unit performance, and (4) such
other factors as the Operating Committee or Compensation Committee may
determine.